

	

		II

		109th CONGRESS

		1st Session

		S. 498

		IN THE SENATE OF THE UNITED STATES

		

			March 2, 2005

			Mr. Burr (for himself,

			 Ms. Landrieu, and

			 Mr. Lott) introduced the following bill;

			 which was read twice and referred to the Committee on Energy and Natural

			 Resources

		

		A BILL

		To provide for expansion of electricity transmission

		  networks in order to support competitive electricity markets, to ensure

		  reliability of electric service, to modernize regulation and for other

		  purposes.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 title

				This Act may be cited as the

			 Interstate Transmission Act of

			 2005.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Findings.

					TITLE I—Reliable and economic transmission

				infrastructure

					Sec. 101. Transmission infrastructure investment.

					Sec. 102. Open nondiscriminatory access.

					Sec. 103. Electric transmission property treated as 15-year

				property.

					Sec. 104. Disposition of property.

					Sec. 105. Electric reliability standards.

					TITLE II—Protecting retail consumers

					Sec. 201. Native load service obligation.

					Sec. 202. Voluntary transmission pricing plans.

					TITLE III—Voluntary participation in Regional Transmission

				Organizations

					Sec. 301. Promotion of voluntary development of regional

				transmission organizations, independent transmission providers, and similar

				organizations.

				

			2.FindingsCongress finds that—

			(1)transmission

			 networks are the backbone of reliable delivery of electric energy and

			 competitive wholesale power markets;

			(2)the expansion,

			 enhancement, and improvement of transmission facilities, and rules of the road

			 for using the facilities, are necessary to maintain and improve the reliability

			 of electric service and to enhance competitive wholesale markets across the

			 United States and competitive retail markets that have been adopted by nearly ½

			 the States;

			(3)to ensure

			 reliable and efficient expansion, enhancement, and improvement of transmission

			 facilities, the economics of the business of electric transmission and the

			 Federal regulatory structures applicable to the facilities must be

			 improved;

			(4)Federal

			 electricity regulatory policy should benefit consumers by providing incentives

			 for infrastructure improvement and by removing barriers to efficient

			 competition, and not be dictated by the imposition of market structures or

			 costly mandates;

			(5)slow, burdensome,

			 or duplicative reviews of utility mergers are a disincentive to the efficient

			 disposition of utility assets needed to ensure a reliable and efficient

			 infrastructure;

			(6)since efficient

			 competition requires accurate price signals that reflect cost causation,

			 parties that benefit from transmission upgrades should be required to pay for

			 the upgrades;

			(7)Federal

			 regulation should not override the interests of local consumers or State laws

			 that ensure reliable service and adequate transmission capacity to serve

			 consumers;

			(8)in regions where

			 the formation of regional transmission organizations or similar entities have

			 been formed voluntarily with oversight or approval by States, the Federal

			 Energy Regulatory Commission should have clear authority to approve

			 applications for the organizations that are consistent with the Federal Power

			 Act (16 U.S.C. 791a et seq.);

			(9)the States and

			 electricity consumers in each region of the United States, and not the Federal

			 Government, are in the best position to determine how the electric power

			 systems serving their regions should be structured, including whether Regional

			 Transmission Organization formation, traditional vertical integration, or other

			 structures are cost effective for their region; and

			(10)mandatory

			 reliability rules, developed and enforced by a self-regulating electric

			 reliability organization, are a vital component of a comprehensive policy to

			 ensure a robust and reliable electricity grid.

			IReliable and

			 economic transmission infrastructure

			

				101.

				Transmission infrastructure investment

				Part II of the Federal Power

			 Act (16 U.S.C.

			 824 et seq.) is amended by adding at the end the

			 following:

				

					

						215.

						Transmission infrastructure investment

						

							(a)

							Rulemaking requirement

							Within 1 year after the enactment of this section, the

				Commission shall establish, by rule, incentive-based (including, but not

				limited to performance-based) rate treatments for the transmission of electric

				energy in interstate commerce by any public utility for the purpose of

				benefitting consumers by ensuring reliability and reducing the cost of

				delivered power by reducing transmission congestion. Such rule shall—

							

								(1)

								promote reliable and economically efficient transmission and

				generation of electricity by promoting capital investment in the enlargement,

				improvement, maintenance and operation of facilities for the transmission of

				electric energy in interstate commerce;

							(2)provide a return

				on equity, determined using a variety of reasonable valuation methodologies,

				that attracts new investment in transmission facilities (including related

				transmission technologies);

							

								(3)

								encourage deployment of transmission technologies and other

				measures to increase the capacity and efficiency of existing transmission

				facilities and improve the operation of such facilities;

							

								(4)

								allow recovery of all prudently incurred costs necessary to

				comply with mandatory reliability standards issued pursuant to section 216 of

				this Act;

							(5)allow a current

				return in rates for construction work in progress for transmission facilities

				and full recovery of prudently incurred costs for constructing transmission

				facilities;

							(6)allow the use of

				formula transmission rates;

							(7)allow rates of

				return that do not vary with capital structure; and

							(8)allow a maximum

				15-year accelerated depreciation on new transmission facilities for rate

				treatment purposes.

							

							(b)

							Additional incentives for RTO participation

							In the rule issued under this section, the Commission shall, to

				the extent within its jurisdiction, provide for incentives to each transmitting

				utility or electric utility that joins a Regional Transmission Organization or

				Independent System Operator. Incentives provided by the Commission pursuant to

				such rule shall include—

							

								(1)

								recovery of all prudently incurred costs to develop and

				participate in any proposed or approved RTO, ISO, or independent transmission

				company;

							

								(2)

								recovery of all costs previously approved by a State commission

				which exercised jurisdiction over the transmission facilities prior to the

				utility’s participation in the RTO or ISO, including costs necessary to honor

				preexisting transmission service contracts, in a manner which does not reduce

				the revenues the utility receives for transmission services for a reasonable

				transition period after the utility joins the RTO or ISO; and

							

								(3)

								recovery as an expense in rates of the costs prudently incurred

				to conduct transmission planning and reliability activities, including the

				costs of participating in RTO, ISO and other regional planning activities and

				design, study and other precertification costs involved in seeking permits and

				approvals for proposed transmission facilities.

							The

				Commission shall ensure that any costs recoverable pursuant to this subsection

				may be recovered by such utility through the transmission rates charged by such

				utility or through the transmission rates charged by the RTO or ISO that

				provides transmission service to such utility.(c)Just and

				reasonable ratesAll rates approved under the rules adopted

				pursuant to this section, including any revisions to such rules, are subject to

				the requirement of sections 205 and 206 that all rates, charges, terms, and

				conditions be just and reasonable and not unduly discriminatory or

				preferential.

						.

			

				102.

				Open nondiscriminatory access

				Part II of the Federal Power

			 Act (16 U.S.C.

			 824 et seq.) is amended by inserting after section 211 the

			 following new section:

				

					

						211A.

						Open access by unregulated transmitting utilities

						

							(a)

							Transmission services

							Subject to section 212(h), the Commission may, by rule or

				order, require an unregulated transmitting utility to provide transmission

				services—

							

								(1)

								at rates that are comparable to those that the unregulated

				transmitting utility charges itself; and

							

								(2)

								on terms and conditions (not relating to rates) that are

				comparable to those under which such unregulated transmitting utility provides

				transmission services to itself and that are not unduly discriminatory or

				preferential.

							

							(b)

							Exemption

							The Commission shall exempt from any rule or order under this

				section any unregulated transmitting utility that—

							

								(1)

								sells no more than 4,000,000 megawatt hours of electricity per

				year; or

							

								(2)

								does not own or operate any transmission facilities that are

				necessary for operating an interconnected transmission system (or any portion

				thereof); or

							

								(3)

								meets other criteria the Commission determines to be in the

				public interest.

							

							(c)

							Local distribution facilities

							The requirements of subsection (a) shall not apply to

				facilities used in local distribution.

						

							(d)

							Exemption termination

							Whenever the Commission, after an evidentiary hearing held upon

				a complaint and after giving consideration to reliability standards established

				under section 216, finds on the basis of a preponderance of the evidence that

				any exemption granted pursuant to subsection (b) unreasonably impairs the

				continued reliability of an interconnected transmission system, it shall revoke

				the exemption granted to that transmitting utility.

						

							(e)

							Application to unregulated transmitting utilities

							The rate changing procedures applicable to public utilities

				under subsections (c) and (d) of section 205 are applicable to unregulated

				transmitting utilities for purposes of this section.

						

							(f)

							Remand

							In exercising its authority under paragraph (1) of subsection

				(a), the Commission may remand transmission rates to an unregulated

				transmitting utility for review and revision where necessary to meet the

				requirements of subsection (a).

						

							(g)

							Other requests

							The provision of transmission services under subsection (a)

				does not preclude a request for transmission services under section 211.

						

							(h)

							Limitation

							The Commission may not require a State or municipality to take

				action under this section that would violate a private activity bond rule for

				purposes of section 141 of the Internal Revenue Code of 1986 (26 U.S.C.

				141).

						

							(i)

							Transfer of control of transmitting facilities

							Nothing in this section authorizes the Commission to require an

				unregulated transmitting utility to transfer control or operational control of

				its transmitting facilities to an RTO or any other Commission-approved

				independent transmission organization designated to provide nondiscriminatory

				transmission access.

						

							(j)

							Definition

							For purposes of this section, the term unregulated

				transmitting utility means an entity that—

							

								(1)

								owns or operates facilities used for the transmission of

				electric energy in interstate commerce; and

							(2)is an entity

				described in section 201(f).

							.

			103.Electric

			 transmission property treated as 15-year property

				(a)In

			 generalSubparagraph (E) of section 168(e)(3) of the Internal

			 Revenue Code of 1986 (relating to classification of certain property) is

			 amended by striking and at the end of clause (v), by striking

			 the period at the end of clause (vi) and by inserting , and, and

			 by adding at the end the following new clause:

					

						(vii)any section

				1245 property (as defined in section 1245(a)(3)) used in the transmission at 69

				or more kilovolts of electricity for sale the original use of which commences

				with the taxpayer after the date of the enactment of this clause.

						.

				(b)Alternative

			 systemThe table contained in section 168(g)(3)(B) of the

			 Internal Revenue Code of 1986 (relating to special rule for certain property

			 assigned to classes) is amended by inserting after the item relating to

			 subparagraph (E)(vi) the following:

					

						

							

								

									(E)(vii)30

									

								

							

						.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to property placed in service after the date of the

			 enactment of this Act, in taxable years ending after such date.

				104.Disposition of

			 propertySection 203 of the

			 Federal Power Act (16 U.S.C. 824b) is repealed.

			

				105.

				Electric reliability standards

				

					(a)

					In general

					Part II of the Federal Power Act (16 U.S.C 824 et seq.) (as

			 amended by section 101) is amended by adding at the end the following:

					

						

							216.

							Electric reliability

							

								(a)

								Definitions

								For purposes of this section:

								

									(1)

									The term bulk-power system means—

									

										(A)

										facilities and control systems necessary for operating an

				interconnected electric energy transmission network (or any portion thereof);

				and

									

										(B)

										electric energy from generation facilities needed to maintain

				transmission system reliability.

									The term

				does not include facilities used in the local distribution of electric

				energy.

									(2)

									The terms Electric Reliability Organization and

				ERO mean the organization certified by the Commission under

				subsection (c) the purpose of which is to establish and enforce reliability

				standards for the bulk-power system, subject to Commission review.

								

									(3)

									The term reliability standard means a requirement,

				approved by the Commission under this section, to provide for reliable

				operation of the bulk-power system. The term includes requirements for the

				operation of existing bulk-power system facilities and the design of planned

				additions or modifications to such facilities to the extent necessary to

				provide for reliable operation of the bulk-power system, but the term does not

				include any requirement to enlarge such facilities or to construct new

				transmission capacity or generation capacity.

								

									(4)

									The term reliable operation means operating the

				elements of the bulk-power system within equipment and electric system thermal,

				voltage, and stability limits so that instability, uncontrolled separation, or

				cascading failures of such system will not occur as a result of a sudden

				disturbance or unanticipated failure of system elements.

								

									(5)

									The term Interconnection means a geographic area

				in which the operation of bulk-power system components is synchronized such

				that the failure of 1 or more of such components may adversely affect the

				ability of the operators of other components within the system to maintain

				reliable operation of the facilities within their control.

								

									(6)

									The term transmission organization means a

				Regional Transmission Organization, Independent System Operator, independent

				transmission provider, or other transmission organization finally approved by

				the Commission for the operation of transmission facilities.

								

									(7)

									The term regional entity means an entity having

				enforcement authority pursuant to subsection (e)(4).

								

								(b)

								Jurisdiction and applicability

								(1)

									The Commission shall have jurisdiction, within the United

				States, over the ERO certified by the Commission under subsection (c), any

				regional entities, and all users, owners and operators of the bulk-power

				system, including but not limited to the entities described in section 201(f),

				for purposes of approving reliability standards established under this section

				and enforcing compliance with this section. All users, owners and operators of

				the bulk-power system shall comply with reliability standards that take effect

				under this section.

								

									(2)

									The Commission shall issue a final rule to implement the

				requirements of this section not later than 180 days after the date of

				enactment of this section.

								

								(c)

								Certification

								Following the issuance of a Commission rule under subsection

				(b)(2), any person may submit an application to the Commission for

				certification as the Electric Reliability Organization. The Commission may

				certify 1 such ERO if the Commission determines that such ERO—

								

									(1)

									has the ability to develop and enforce, subject to subsection

				(e)(2), reliability standards that provide for an adequate level of reliability

				of the bulk-power system; and

								

									(2)

									has established rules that—

									

										(A)

										assure its independence of the users and owners and operators

				of the bulk-power system, while assuring fair stakeholder representation in the

				selection of its directors and balanced decisionmaking in any ERO committee or

				subordinate organizational structure;

									

										(B)

										allocate equitably reasonable dues, fees, and other charges

				among end users for all activities under this section;

									

										(C)

										provide fair and impartial procedures for enforcement of

				reliability standards through the imposition of penalties in accordance with

				subsection (e) (including limitations on activities, functions, or operations,

				or other appropriate sanctions);

									

										(D)

										provide for reasonable notice and opportunity for public

				comment, due process, openness, and balance of interests in developing

				reliability standards and otherwise exercising its duties; and

									

										(E)

										provide for taking, after certification, appropriate steps to

				gain recognition in Canada and Mexico.

									

								(d)

								Reliability standards

								(1)

									The Electric Reliability Organization shall file each

				reliability standard or modification to a reliability standard that it proposes

				to be made effective under this section with the Commission.

								

									(2)

									The Commission may approve, by rule or order, a proposed

				reliability standard or modification to a reliability standard if it determines

				that the standard is just, reasonable, not unduly discriminatory or

				preferential, and in the public interest. The Commission shall give due weight

				to the technical expertise of the Electric Reliability Organization with

				respect to the content of a proposed standard or modification to a reliability

				standard and to the technical expertise of a regional entity organized on an

				Interconnection-wide basis with respect to a reliability standard to be

				applicable within that Interconnection, but shall not defer with respect to the

				effect of a standard on competition. A proposed standard or modification shall

				take effect upon approval by the Commission.

								

									(3)

									The Electric Reliability Organization shall rebuttably presume

				that a proposal from a regional entity organized on an Interconnection-wide

				basis for a reliability standard or modification to a reliability standard to

				be applicable on an Interconnection-wide basis is just, reasonable, and not

				unduly discriminatory or preferential, and in the public interest.

								

									(4)

									The Commission shall remand to the Electric Reliability

				Organization for further consideration a proposed reliability standard or a

				modification to a reliability standard that the Commission disapproves in whole

				or in part.

								

									(5)

									The Commission, upon its own motion or upon complaint, may

				order the Electric Reliability Organization to submit to the Commission a

				proposed reliability standard or a modification to a reliability standard that

				addresses a specific matter if the Commission considers such a new or modified

				reliability standard appropriate to carry out this section.

								

									(6)

									The final rule adopted under subsection (b)(2) shall include

				fair processes for the identification and timely resolution of any conflict

				between a reliability standard and any function, rule, order, tariff, rate

				schedule, or agreement accepted, approved, or ordered by the Commission

				applicable to a transmission organization. Such transmission organization shall

				continue to comply with such function, rule, order, tariff, rate schedule or

				agreement accepted approved, or ordered by the Commission until—

									

										(A)

										the Commission finds a conflict exists between a reliability

				standard and any such provision;

									

										(B)

										the Commission orders a change to such provision pursuant to

				section 206 of this part; and

									

										(C)

										the ordered change becomes effective under this part.

									If the

				Commission determines that a reliability standard needs to be changed as a

				result of such a conflict, it shall order the ERO to develop and file with the

				Commission a modified reliability standard under paragraph (4) or (5) of this

				subsection.

								(e)

								Enforcement

								(1)

									The ERO may impose, subject to paragraph (2), a penalty on a

				user or owner or operator of the bulk-power system for a violation of a

				reliability standard approved by the Commission under subsection (d) if the

				ERO, after notice and an opportunity for a hearing—

									

										(A)

										finds that the user or owner or operator has violated a

				reliability standard approved by the Commission under subsection (d);

				and

									

										(B)

										files notice and the record of the proceeding with the

				Commission.

									

									(2)

									A penalty imposed under paragraph (1) may take effect not

				earlier than the 31st day after the ERO files with the Commission notice of the

				penalty and the record of proceedings. Such penalty shall be subject to review

				by the Commission, on its own motion or upon application by the user, owner or

				operator that is the subject of the penalty filed within 30 days after the date

				such notice is filed with the Commission. Application to the Commission for

				review, or the initiation of review by the Commission on its own motion, shall

				not operate as a stay of such penalty unless the Commission otherwise orders

				upon its own motion or upon application by the user, owner or operator that is

				the subject of such penalty. In any proceeding to review a penalty imposed

				under paragraph (1), the Commission, after notice and opportunity for hearing

				(which hearing may consist solely of the record before the ERO and opportunity

				for the presentation of supporting reasons to affirm, modify, or set aside the

				penalty), shall by order affirm, set aside, reinstate, or modify the penalty,

				and, if appropriate, remand to the ERO for further proceedings. The Commission

				shall implement expedited procedures for such hearings.

								

									(3)

									On its own motion or upon complaint, the Commission may order

				compliance with a reliability standard and may impose a penalty against a user

				or owner or operator of the bulk-power system if the Commission finds, after

				notice and opportunity for a hearing, that the user or owner or operator of the

				bulk-power system has engaged or is about to engage in any acts or practices

				that constitute or will constitute a violation of a reliability

				standard.

								

									(4)

									The Commission shall issue regulations authorizing the ERO to

				enter into an agreement to delegate authority to a regional entity for the

				purpose of proposing reliability standards to the ERO and enforcing reliability

				standards under paragraph (1) if—

									

										(A)

										the regional entity is governed by—

										

											(i)

											an independent board;

										

											(ii)

											a balanced stakeholder board; or

										

											(iii)

											a combination independent and balanced stakeholder

				board.

										

										(B)

										the regional entity otherwise satisfies the provisions of

				subsection (c)(1) and (2); and

									

										(C)

										the agreement promotes effective and efficient administration

				of bulk-power system reliability.

									The

				Commission may modify such delegation. The ERO and the Commission shall

				rebuttably presume that a proposal for delegation to a regional entity

				organized on an Interconnection-wide basis promotes effective and efficient

				administration of bulk-power system reliability and should be approved. Such

				regulation may provide that the Commission may assign the ERO’s authority to

				enforce reliability standards under paragraph (1) directly to a regional entity

				consistent with the requirements of this paragraph.

									(5)

									The Commission may take such action as is necessary or

				appropriate against the ERO or a regional entity to ensure compliance with a

				reliability standard or any Commission order affecting the ERO or a regional

				entity.

								

									(6)

									Any penalty imposed under this section shall bear a reasonable

				relation to the seriousness of the violation and shall take into consideration

				the efforts of such user, owner, or operator to remedy the violation in a

				timely manner.

								

								(f)

								Changes in Electric Reliability Organization rules

								The Electric Reliability Organization shall file with the

				Commission for approval any proposed rule or proposed rule change, accompanied

				by an explanation of its basis and purpose. The Commission, upon its own motion

				or complaint, may propose a change to the rules of the ERO. A proposed rule or

				proposed rule change shall take effect upon a finding by the Commission, after

				notice and opportunity for comment, that the change is just, reasonable, not

				unduly discriminatory or preferential, is in the public interest, and satisfies

				the requirements of subsection (c).

							

								(g)

								Reliability reports

								The ERO shall conduct periodic assessments of the reliability

				and adequacy of the bulk-power system in North America.

							

								(h)

								Coordination with Canada and Mexico

								The President is urged to negotiate international agreements

				with the governments of Canada and Mexico to provide for effective compliance

				with reliability standards and the effectiveness of the ERO in the United

				States and Canada or Mexico.

							

								(i)

								Savings provisions

								(1)

									The ERO shall have authority to develop and enforce compliance

				with reliability standards for only the bulk-power system.

								

									(2)

									This section does not authorize the ERO or the Commission to

				order the construction of additional generation or transmission capacity or to

				set and enforce compliance with standards for adequacy or safety of electric

				facilities or services.

								

									(3)

									Nothing in this section shall be construed to preempt any

				authority of any State to take action to ensure the safety, adequacy, and

				reliability of electric service within that State, as long as such action is

				not inconsistent with any reliability standard.

								

									(4)

									Within 90 days of the application of the Electric Reliability

				Organization or other affected party, and after notice and opportunity for

				comment, the Commission shall issue a final order determining whether a State

				action is inconsistent with a reliability standard, taking into consideration

				any recommendation of the ERO.

								

									(5)

									The Commission, after consultation with the ERO and the State

				taking action, may stay the effectiveness of any State action, pending the

				Commission’s issuance of a final order.

								

								(j)

								Regional advisory bodies

								The Commission shall establish a regional advisory body on the

				petition of at least 2/3 of the States within a region

				that have more than 1/2 of their electric load served

				within the region. A regional advisory body shall be composed of 1 member from

				each participating State in the region, appointed by the Governor of each

				State, and may include representatives of agencies, States, and provinces

				outside the United States. A regional advisory body may provide advice to the

				Electric Reliability Organization, a regional entity, or the Commission

				regarding the governance of an existing or proposed regional entity within the

				same region, whether a standard proposed to apply within the region is just,

				reasonable, not unduly discriminatory or preferential, and in the public

				interest, whether fees proposed to be assessed within the region are just,

				reasonable, not unduly discriminatory or preferential, and in the public

				interest and any other responsibilities requested by the Commission. The

				Commission may give deference to the advice of any such regional advisory body

				if that body is organized on an Interconnection-wide basis.

							

								(k)

								Alaska and Hawaii

								The provisions of this section do not apply to Alaska or

				Hawaii.

							.

				(b)Status of

			 EROThe Electric Reliability Organization certified by the

			 Federal Energy Regulatory Commission under section 216(c) of the Federal Power

			 Act and any regional entity delegated enforcement authority pursuant to section

			 216(e)(4) of that Act are not departments, agencies, or instrumentalities of

			 the United States Government.

				IIProtecting

			 retail consumers

			

				201.

				Native load service obligation

				Part II of the Federal Power

			 Act (16 U.S.C.

			 824 et seq.) (as amended by section 105(a)) is amended by

			 adding at the end the following:

				

					

						217.

						Native load service obligation

						

							(a)

							Meeting service obligations

							(1)

								Any load-serving entity that, as of the date of enactment of

				this section—

								

									(A)

									owns generation facilities, markets the output of Federal

				generation facilities, or holds rights under 1 or more wholesale contracts to

				purchase electric energy, for the purpose of meeting a service obligation,

				and

								

									(B)

									by reason of ownership of transmission facilities, or 1 or more

				contracts or service agreements for firm transmission service, holds firm

				transmission rights for delivery of the output of such generation facilities or

				such purchased energy to meet such service obligation, is entitled to use such

				firm transmission rights, or, equivalent tradable or financial transmission

				rights, in order to deliver such output or purchased energy, or the output of

				other generating facilities or purchased energy to the extent deliverable using

				such rights, to the extent required to meet its service obligation.

								

								(2)

								To the extent that all or a portion of the service obligation

				covered by such firm transmission rights or equivalent tradable or financial

				transmission rights is transferred to another load-serving entity, the

				successor load-serving entity shall be entitled to use the firm transmission

				rights or equivalent tradable or financial transmission rights associated with

				the transferred service obligation. Subsequent transfers to another

				load-serving entity, or back to the original load-serving entity, shall be

				entitled to the same rights.

							

								(3)

								The Commission shall exercise its authority under this Act in a

				manner that facilitates the planning and expansion of transmission facilities

				to meet the reasonable needs of load-serving entities to satisfy their service

				obligations.

							

							(b)

							Allocation of transmission rights

							Nothing in this section shall affect any methodology approved

				by the Commission prior to September 15, 2003, for the allocation of

				transmission rights by an RTO or ISO that has been authorized by the Commission

				to allocate transmission rights.

						

							(c)

							Certain transmission rights

							The Commission may exercise authority under this Act to make

				transmission rights not used to meet an obligation covered by subsection (a)

				available to other entities in a manner determined by the Commission to be

				just, reasonable, and not unduly discriminatory or preferential.

						

							(d)

							Obligation to build

							Nothing in this Act shall relieve a load-serving entity from

				any obligation under State or local law to build transmission or distribution

				facilities adequate to meet its service obligations.

						

							(e)

							Contracts

							Nothing in this section shall provide a basis for abrogating

				any contract or service agreement for firm transmission service or rights in

				effect as of the date of the enactment of this subsection.

						

							(f)

							Water pumping facilities

							The Commission shall ensure that any entity described in

				section 201(f) that owns transmission facilities used predominately to support

				its own water pumping facilities shall have, with respect to such facilities,

				protections for transmission service comparable to those provided to

				load-serving entities pursuant to this section.

						

							(g)

							ERCOT

							This section shall not apply within the area referred to in

				section 212(k)(2)(A).

						

							(h)

							Jurisdiction

							This section does not authorize the Commission to take any

				action not otherwise within its jurisdiction.

						

							(i)

							Effect of exercising rights

							An entity that lawfully exercises rights granted under

				subsection (a) shall not be considered by such action as engaging in undue

				discrimination or preference under this Act.

						

							(j)

							Definitions

							For purposes of this section:

							

								(1)

								The term distribution utility means an electric

				utility that has a service obligation to end-users or to a State utility or

				electric cooperative that, directly or indirectly, through 1 or more additional

				State utilities or electric cooperatives, provides electric service to

				end-users.

							

								(2)

								The term load-serving entity means a distribution

				utility or an electric utility that has a service obligation.

							

								(3)

								The term service obligation means a requirement

				applicable to, or the exercise of authority granted to, an electric utility

				under Federal, State or local law or under long-term contracts to provide

				electric service to end-users or to a distribution utility.

							(4)The term

				State utility means a State or any political subdivision of a

				State, or any agency, authority, or instrumentality of any 1 or more of the

				foregoing, or a corporation which is wholly owned, directly or indirectly, by

				any 1 or more of the foregoing, competent to carry on the business of

				developing, transmitting, utilizing or distributing power.

							.

			

				202.

				Voluntary transmission pricing plans

				Part II of the Federal Power

			 Act (16 U.S.C.

			 824 et seq.) (as amended by section 201) is amended by adding

			 at the end the following:

				

					

						218.

						Voluntary transmission pricing plans

						

							(a)

							In general

							Any transmission provider, including an RTO or ISO, may submit

				to the Commission a plan or plans under section 205 containing the criteria for

				determining the person or persons that will be required to pay for any

				construction of new transmission facilities or expansion, modification or

				upgrade of transmission facilities (in this section referred to as

				transmission service related expansion) or new generator

				interconnection.

						

							(b)

							Voluntary transmission pricing plans

							(1)

								Any plan or plans submitted under subsection (a) shall specify

				the method or methods by which costs may be allocated or assigned. Such methods

				may include, but are not limited to:

								

									(A)

									directly assigned;

								

									(B)

									participant funded; or

								

									(C)

									rolled into regional or sub-regional rates.–

								

								(2)

								FERC shall approve a plan or plans submitted under subparagraph

				(B) of paragraph (1) if such plan or plans—

								

									(A)

									result in rates that are just and reasonable and not unduly

				discriminatory or preferential consistent with section 205; and

								

									(B)

									ensure that the costs of any transmission service related

				expansion or new generator interconnection not required to meet applicable

				reliability standards established under section 216 are assigned in a fair

				manner, meaning that those who benefit from the transmission service related

				expansion or new generator interconnection pay an appropriate share of the

				associated costs, provided that—

									

										(i)

										costs may not be assigned or allocated to an electric utility

				if the native load customers of that utility would not have required such

				transmission service related expansion or new generator interconnection absent

				the request for transmission service related expansion or new generator

				interconnection that necessitated the investment;

									

										(ii)

										the party requesting such transmission service related

				expansion or new generator interconnection shall not be required to pay for

				both—

										

											(I)

											the assigned cost of the upgrade; and

										

											(II)

											the difference between—

											

												(aa)

												the embedded cost paid for transmission services (including the

				cost of the requested upgrade); and

											

												(bb)

												the embedded cost that would have been paid absent the upgrade;

				and

											

										(iii)

										the party or parties who pay for facilities necessary for the

				transmission service related expansion or new generator interconnection

				receives full compensation for its costs for the participant funded facilities

				in the form of—

										

											(I)

											monetary credit equal to the cost of the participant funded

				facilities (accounting for the time value of money at the Gross Domestic

				Product deflator), which credit shall be pro-rated in equal installments over a

				period of not more than 30 years and shall not exceed in total the amount of

				the initial investment, against the transmission charges that the funding

				entity or its assignee is otherwise assessed by the transmission

				provider;

										

											(II)

											appropriate financial or physical rights; or

										

											(III)

											any other method of cost recovery or compensation approved by

				the Commission.

										

								(3)

								A plan submitted under this section shall apply only to—

								

									(A)

									a contract or interconnection agreement executed or filed with

				the Commission after the date of enactment of this section; or

								

									(B)

									an interconnection agreement pending rehearing as of November

				1, 2003.

								

								(4)

								Nothing in this section diminishes or alters the rights of

				individual members of an RTO or ISO under this Act.

							

								(5)

								Nothing in this section shall affect the allocation of costs or

				the cost methodology employed by an RTO or ISO authorized by the Commission to

				allocate costs (including costs for transmission service related expansion or

				new generator interconnection) prior to the date of enactment of this

				section.

							

								(6)

								This section shall not apply within the area referred to in

				section 212(k)(2)(A).

							(7)The term transmission

				provider means a public utility that owns or operates facilities that

				provide interconnection or transmission service in interstate commerce.

							.

			IIIVoluntary

			 participation in Regional Transmission Organizations

			

				301.

				Promotion of voluntary development of regional transmission

			 organizations, independent transmission providers, and similar

			 organizations

				Part II of the Federal Power

			 Act (16 U.S.C.

			 824 et seq.) (as amended by section 202) is amended by adding

			 at the end thereof the following new section:

				

					

						219.

						Promotion of voluntary development of regional transmission

				organizations, independent transmission providers, and similar

				organizations

						

							(a)

							In general

							The Commission may approve and may encourage the formation of

				regional transmission organizations, independent transmission providers, and

				similar organizations (referred to in this section as transmission

				organizations) for the purpose of enhancing the transmission of

				electric energy in interstate commerce. Among options for the formation of a

				transmission organization, the Commission shall prefer those in which—

							

								(1)

								participation in the organization by transmitting utilities is

				voluntary;

							

								(2)

								the form, structure, and operating entity of the organization

				are approved of by participating transmitting utilities; and

							

								(3)

								market incentives exist to promote investment for expansion of

				transmission facilities and for the introduction of new transmission

				technologies within the territory of the organization.

							

							(b)

							Conditions

							No order issued under this Act shall be conditioned upon or

				require a transmitting utility to transfer operational control of

				jurisdictional facilities to an independent system operator or other

				transmission organization.

						(c)ComplaintIn

				addition to any other rights or remedies it may have under this Act, any entity

				serving electric load that is denied services by a transmission organization

				that the transmission organization makes available to other load serving

				entities shall be entitled to file a complaint with the Commission concerning

				the denial of such services. If the Commission shall find, after an evidentiary

				hearing on the record, that the denial of services complained of was unjust,

				unreasonable, unduly discriminatory or preferential, or contrary to the public

				interest, the Commission may order the provision of such services at rates and

				on terms and conditions that shall be in accordance with this Act.

						.

			

